g
uk
=
-

wg
i
é

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FEB 1 8 2020. . .
United States of America, be wo oo at |
—-V—-
19-CR-52 (AJN)
Edward Pena Montero,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:
The sentencing for Defendant Edward Pena Montero is hereby set for April 24, 2020 at

11:00 a.m. Sentencing submissions from the Defendant are due on or before April 17, 2020.

The Government’s submission is due on or before April 21, 2020.

SO ORDERED.

    

Dated: February \\ 2020
New York, New York

 

ALISON J. NATHAN
United States District Judge

 
